DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 25 of U.S. Patent No. 11,001,986.  Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims anticipate the instant application claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 – 9, 11 – 14 and 16 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tozawa et al. (Patent No.: US 5,198,800).
Regarding claim 1, Tozawa discloses a process for execution by a processor of an electronic control unit (Control Unit, FIG. 1), comprising:
 	detecting an operator command to align an upper structure of a tracked vehicle relative to a lower structure of the tracked vehicle (“The upper structure of the excavator can swing rightward and leftward by the operator operating one of the working control levers…operator operating the other working control lever.  The lower structure of the excavator can travel in any direction by the operator operating the right traveling control lever and the left traveling control lever respectively.” col. 5, lines 41-57 and see also col. 6, lines 1-20); and
 	in response to detection of the operator command, applying controlled rotation of the upper structure relative to the lower structure about an axis to align the upper structure relative to the lower structure at a predetermined relative angle (See predefined Areas 1-6; FIG. 2; and based on a worker falling within an area, upper structure is stopped, and if lower structure is within a range of 180 degrees, forward travel is stopped’ col. 6, lines 29-30);
 	wherein applying controlled rotation of the upper structure relative to the lower structure about the axis to align the upper structure relative to the lower structure at the predetermined relative angle comprises limiting angular displacement of the upper structure relative to the lower structure about the axis in accordance with an angular displacement limit curve (col. 6, lines 21-63).

Regarding claim 3, Tozawa discloses the process, further comprising consulting a memory to obtain the angular displacement limit curve (124, FIG. 1).

Regarding claim 4, Tozawa discloses the process, further comprising ceasing to limit said angular displacement in response to the operator command no longer being detected (Do Nothing, FIG. 1).

Regarding claim 6, Tozawa discloses the process, wherein in response to the upper structure having been aligned relative to the lower structure at the predetermined relative angle, signaling that alignment has been achieved (col. 6, lines 51-63).

Regarding claim 7, Tozawa discloses the process, further comprising causing rotation of the upper structure to stop when alignment has been achieved (col. 6, lines 1-50).

Regarding claim 8, Tozawa discloses the process, further comprising being non-responsive to further detection of the operator command during said signaling (col. 5, lines 33-67).

Regarding claim 9, Tozawa discloses the process, further comprising being non-responsive to further detection of the operator command for a predetermined period of time after said signaling (col. 4, lines 18-36).

Regarding claim 11, Tozawa discloses the process, wherein signaling that alignment has been achieved comprises temporarily stopping rotation of the upper structure when alignment has been achieved (Stop, FIG. 1).

Regarding claim 12, Tozawa discloses the process, wherein signaling that alignment has been achieved comprises issuing at least one of an audible alert and an optical alert to an operator of the tracked vehicle when alignment has been achieved (col. 4, lines 20-36 and col. 6, lines 51-67).

Regarding claim 13, Tozawa discloses the process, wherein applying controlled rotation of the upper structure relative to the lower structure about the axis to align the upper structure relative to the lower structure at the predetermined relative angle comprises autonomously rotating the upper structure relative to the lower structure about the axis to align the upper structure relative to the lower structure at the predetermined relative angle (col. 6, lines 21-50).

Regarding claim 14, Tozawa discloses the process, wherein during at least part of said controlled rotation, the tracked vehicle is prevented from traveling in a forward or reverse direction (col. 5, lines 47-51).

Regarding claim 16, Tozawa discloses a tracked vehicle comprising:
 	a body comprising a lower structure (L, FIG. 2) and an upper structure rotatable relative to the lower structure about 360 degrees of an axis (U, FIG. 2);
 	a motor for rotating the upper structure relative to the lower structure (Drive Unit 128, FIG. 1);
 	first and second track assemblies mounted on, respectively, opposite lateral sides of the body (L, FIG. 2);
 	an operator interface for allowing an operator of the tracked vehicle to enter operator commands (col. 3, lines 28-38);
 	an electronic control unit (Control Unit, FIG. 1) configured for:
 	detecting an operator command to align an upper structure of a tracked vehicle relative to a lower structure of the tracked vehicle (“The upper structure of the excavator can swing rightward and leftward by the operator operating one of the working control levers…operator operating the other working control lever.  The lower structure of the excavator can travel in any direction by the operator operating the right traveling control lever and the left traveling control lever respectively.” col. 5, lines 41-57 and see also col. 6, lines 1-20); and
 	in response to detection of the operator command, applying controlled rotation of the upper structure relative to the lower structure about an axis to align the upper structure relative to the lower structure at a predetermined relative angle (See predefined Areas 1-6; FIG. 2; and based on a worker falling within an area, upper structure is stopped, and if lower structure is within a range of 180 degrees, forward travel is stopped’ col. 6, lines 29-30);
 	wherein applying controlled rotation of the upper structure relative to the lower structure about the axis to align the upper structure relative to the lower structure at the predetermined relative angle comprises limiting angular displacement of the upper structure relative to the lower structure about the axis in accordance with an angular displacement limit curve (col. 6, lines 21-63).

Regarding claim 17, Tozawa discloses the tracked vehicle, wherein the upper structure comprises an operator cabin and a work implement rotatable together around the axis (M, FIG. 2).

Regarding claim 18, Tozawa discloses the tracked vehicle, wherein the operator interface comprises a joystick and a smart alignment input (col. 5, lines 41-48).

Regarding claim 19, Tozawa discloses the tracked vehicle defined in claim 16, further comprising a sensor for detecting rotation of the upper structure relative to the lower structure about said axis, the electronic control unit being configured to control operation of the motor based on an output of the sensor (FIG. 1).

Allowable Subject Matter
Claims 2, 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663